Case 1:18-cr-20489-TLL-PTM ECF No. 58 filed 04/09/19               PageID.1094       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                           Case No. 18-20489
v                                                          Honorable Thomas L. Ludington

JAMES D. PIERON, JR.,

                  Defendant.
__________________________________________/

             ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
       On July 18, 2018, the U.S. Government issued an indictment against Defendant James D.

Pieron alleging that he committed tax evasion. ECF No. 1. On March 7, 2019, a jury found

Defendant guilty of tax evasion. The next day, Mark S. Pendery filed an appearance as an attorney

representing Defendant. ECF No. 50. On April 3, 2018, Michael Minns and Ashley Arnett filed a

motion to withdraw as attorneys for Defendant. ECF No. 56. On April 8, 2019, Patrick J. Hurford

filed an appearance as an attorney representing Defendant. ECF No. 57.

       Defendant represents that the Government does not oppose the motion. Furthermore,

Defendant will still have counsel upon the withdrawal of Mr. Minns and Ms. Arnett.

       Accordingly, it is ORDERED that Defendant’s motion of withdrawal of attorneys, ECF

No. 56, is GRANTED.




       Dated: April 9, 2019                                s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge
